J-A13034-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

RICHARD C. HAYES AND MALKO E.                     IN THE SUPERIOR COURT OF
KARKENNY                                                PENNSYLVANIA

                      v.

AHMED C.K. KUTTY

                           Appellant               No. 1916 EDA 2016


                      Appeal from the Order May 26, 2016
               In the Court of Common Pleas of Delaware County
                    Civil Division at No(s): No. 2015-002485

BEFORE: LAZARUS, OTT, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                           FILED JULY 28, 2017

        Appellant, Ahmed C.K. Kutty, appeals from the order entered in the

Delaware County Court of Common Pleas granting the petition to enforce a

settlement argument filed by Appellees, Richard C. Hayes and Malko E.

Karkenny. Appellant contends the settlement agreement was unenforceable

due to the conditional nature of the agreement and due to the application of

the statute of frauds. We affirm.

        We adopt the facts and procedural history set forth by the trial court’s

opinions. See Trial Ct. Op., 5/26/16, at 1-4; Trial Ct. Op., 8/22/16, at 1-4.

In this timely appeal, Appellant raises the following issues for review:

           I. The [trial] court erred in finding the oral agreement
           between the parties enforceable when the proposed

*
    Former Justice specially assigned to the Superior Court.
J-A13034-17


         agreement was conditioned upon and subject                 to
         Appellant’s review with his tax professional/accountant

         II. The [trial] court erred in failing to apply the statute of
         frauds to the transfer of real estate held as real property
         outside the joint venture as tenants in common

Appellant’s Brief at 3.

      In his first issue, Appellant argues that the oral settlement agreement

that the parties entered into on the record, which was transcribed by a court

reporter, was not enforceable because the parties did not intend to be bound

by the agreement until each had the opportunity to consult with their tax

professionals or accountants.     Appellant contends that this condition was

agreed to via a conversation held “off the record.”

      Appellant, in his second issue, avers that the settlement agreement is

unenforceable due to the application of the statute of frauds.        Appellant

argues that because the agreement was not in writing, and involved the

transfer of real property, the settlement agreement cannot be enforced.

Appellant’s issues merit no relief.

      Our standard and scope of review is well settled:

         The enforceability of settlement agreements is determined
         according to principles of contract law. Because contract
         interpretation is a question of law, this Court is not bound
         by the trial court’s interpretation. Our standard of review
         over questions of law is de novo and to the extent
         necessary, the scope of our review is plenary as [the
         appellate] court may review the entire record in making its
         decision. . . . With respect to factual conclusions, we may
         reverse the trial court only if its findings of fact are
         predicated on an error of law or unsupported by competent
         evidence in the record.


                                      -2-
J-A13034-17



Mastroni-Mucker v. Allstate Ins. Co., 976 A.2d 510, 517-18 (Pa. Super.

2009) (citations omitted).

      Further, it is beyond cavil that “[w]here a settlement agreement

contains all of the requisites for a valid contract, a court must enforce the

terms of the agreement.” Id. at 518. “This is true even if the terms of the

agreement are not yet formalized in writing.” Id.

      Regarding the statute of frauds, we note:

               The statute of frauds directs that agreements for the
         sale of real estate shall not be enforced unless they are in
         writing and signed by the seller. The purpose of the
         statute is to prevent perjury and fraudulent claims. The
         [s]tatute of frauds does not void those oral contracts
         relating to land which fail to comply with the [s]tatute’s
         formal requirements. It is to be used as a shield and not
         as a sword, as it was designed to prevent frauds, not to
         encourage them.

Empire Properties, Inc. v. Equireal, 674 A.2d 297, 302 (Pa. Super. 2009)

(citations and internal quotations omitted). Moreover, it is well settled that

“[t]he statute of frauds was intended to prevent fraud; it cannot be used as

a   vehicle   to   avoid   agreements    entered   in   open   court.”   Aetna

Electroplating Co., Inc. V. Jenkins, 484 A.2d 134, 136 (Pa. Super. 1984)

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the Honorable G. Michael

Green, we conclude the trial court’s opinions comprehensively discuss and

properly dispose of the issues presented. See Trial Ct. Op., 5/26/16, at 4-6;

Trial Ct. Op., 8/22/16, at 5-10 (finding that (1) the settlement agreement


                                        -3-
J-A13034-17


constituted   an   enforceable   contract   and   any   further   correspondence

thereafter was only intended to memorialize the contract and (2) the statute

of frauds did not preclude enforcement of the settlement agreement where

the agreement was transcribed, on the record, by a court reporter, thereby

establishing clear proof of an offer, acceptance, and consideration 1).

Accordingly, we affirm on the basis of the trial court’s opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/28/2017




1
  Due to our conclusion that the trial court properly determined that the
statute of frauds was not applicable under the specific circumstances of this
case, we need not address the contention that Appellant’s real property
interest was not transferred via the settlement agreement but instead by the
terms of the joint venture agreement already in place between the parties.



                                      -4-
Circulated 07/14/2017 12:16 PM
Circulated 07/14/2017 12:16 PM